Detailed Action

1. This Office Action is submitted in response to the RCE filed 12-2-2021, wherein claims 1-15 are pending. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
    RCE
3. The RCE filed 12-2-2021 has been entered, wherein the submission consists of previously entered arguments, and the Final Office Action mailed 8-2-2021 is hereby withdrawn. Also, the previous Response After Final filed 11-9-2021 has not been entered as requested in the RCE.
  				        
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

2. Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over Zeidler; et. al., US Pat Pub No 2021/0210306. 
Regarding claim 1, Zeidler discloses scanning electron microscope 1, a charged particle beam apparatus for inspecting a wafer (note Figure 1) that includes; multiple charged particle beams 3 that are focused by objective lens system 100 to impinge on the surface of object 7 as beam spots 5, and generate secondary electrons that are formed into multiple beams 9 by objective lens 102, which are projected by projection system 102, 205 onto electron detector 209 that includes first detection system 213 and second detection system 218, as shown below in Figure 10, whose output signals are processed by imaging system 221 via CCD sensor 237 that generates images of the object 7. See also [0039]-[0043]; [0080]-[0089].

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

Zeidler fails to explicitly disclose the claimed first and second detection devices; however, it would have been obvious to one of ordinary skill in the art that the first and second detection systems 213, 218 of Zeidler, as described above, are equal to the claimed first and second detection devices since, both the first and second detection systems of Zeidler and the 
Regarding the last limitation of claim 1 that includes determining an alignment characteristic; Zeidler discloses at [0041]-[0044] and [0056] that the detection systems are configured to detect the signals generated by the foci of the impinging beams 5 (multiple beam spots) on object surface 7 (note excerpt I2 in Figure 1), which are fed as secondary electron beams 9 by the projection system 102, 205 onto detector surface 211, where the corresponding detection result is assigned to a particular detection element (note Figure 3).
One of ordinary skill in the art would recognize that determining the foci or focal position of the impinging beams 5, is equivalent to determining the claimed alignment characteristic, as described at [0022] of the applicant’s published specification.
Zeidler also discloses using a second electron detection device to determine an alignment characteristic associated with the first electron detection device. See page 10; claims 26 and 40 of Zeidler. 
Regarding claims 2-9, Zeidler discloses a charged particle beam apparatus 1 for inspecting a wafer that includes determining the claimed alignment characteristic for multiple impinging beam spots 5 on wafer 7, and plural secondary beams 9 projected onto detector surface 211, which includes determining focus quality; the projection system and first and second electron detection devices of claims 2-5, 7 and 9, as described above regarding claim 1.
Zeidler also discloses using controller 235 to determine from images of the detection signals, the intensity of each beam 9, which is assigned to the respective detectors of the first and second electron detection devices of claim 6. See [0056] and [0057].
 fails to explicitly disclose calibrating the apparatus based on the  alignment characteristic of claim 8; however, it would have been obvious to one of ordinary skill that using the controller 235 to determine which beam 9 intensities are assigned to which detector, in accordance with Zeigler is equivalent to calibrating the apparatus.
Regarding claims 10-14, Zeidler discloses a charged particle beam apparatus 1 for inspecting a wafer that includes the first and second electron detection devices, where secondary electron beams 9 strike electron converter 207 and generate photons (the electron-to-light conversion unit of claim 10) that are directed through beam splitter 225 ( the mirror of claim 11) to the first and second electron detector systems/ detection devices, 213 and 218 respectively. See [0052]-[0054]. 
Zeidler further discloses using an infrared camera or CCD as light detector 237 , as described above to convert the plurality of secondary electron beams 9 to a plurality of light beams, and using a scintillator layer 211 on electron converter 207, as well as using silicon drift detectors and PIN diodes for detector elements, which are direct detection devices (DDD), per claims 10-14. See also [0043]; [0057] and [0081]-[0089].
Regarding claim 15, Zeidler discloses a multiple charged particle beam apparatus 1 for inspecting a wafer that is used to perform all the steps of this method claim, as described above regarding claims 1-14.

Conclusion	
Any inquiry concerning this communication or earlier communications should be 

directed to Phillip Johnston whose telephone number is (571) 272-2475. The examiner 

can normally be reached on Monday-Friday from 7:30 am to 4:30 pm. If attempts to 

reach the examiner by telephone are unsuccessful, the examiners supervisor Robert Kim

can be reached at (571)272-2293. The fax phone number for the organization where the application or proceeding is assigned is 571 273 8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
PJ
December 6, 2021
/Phillip A Johnston/
Primary Examiner, Art Unit 2881